Per Curiam.
The State appeals from a judgment awarding damages in an appropriation ease. On the date of the takings claimant’s property was improved by a two-story and basement brick structure and a three-car concrete garage situate on a lot of 7,376 square feet fronting on a business street in the City of Schenectady, New York. The principal building was rented in part for offices and in part to individual roomers. The appropriation was of 4,190 square feet in fee and of 2,160 square feet in temporary easement taken to facilitate the removal of the buildings. In fixing a before value of $62,680 the Court of Claims, after finding a land value, then relied solely on the capitalization of income method. In appraising a business property so well located, it was error to give conclusive effect to this factor, important as it is, and at the same time to ignore market value by according no consideration to the price of $40,028 obtained on a sale of the property about three years before the appropriation, the award exceeding the sale price by more than 50%. In assigning an after value of $100 to the remaining land, the trial court erred by denying any effect to claimant’s evaluation thereof at $13,542 or to the State’s appraisal thereof at $4,715, there being no other proof in the ease. We find that the before value was $54,000 and that the after value was $4,700 and that claimant’s damage was $49,300 plus $565, which is the undisputed damage accruing for the temporary easement, the total then being $49,865, to which amount the award must be reduced. Judgment modified, on the law and the facts, so as to reduce the award to $49,865, with appropriate interest, and, as so modified, affirmed, with costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur. Herlihy, J., concurs in the result.